Order entered March 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00031-CV

                                ROBERT PHALEN, Appellant

                                                V.

                               WAYNE KIRK, ET AL., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-00528

                                            ORDER
         By order dated February 25, 2015, the Court ordered Felicia Pitre, District Clerk of

Dallas County, Texas to file a supplemental clerk’s record including the original petition in

intervention in this case. By letter dated March 4, 2015, the district clerk’s office responded that

the “Original Petition in Intervention requested to be sent as a supplemental clerk’s record is

listed on the index as no. 5 of the original Clerk’s Record” filed in this Court on February 11,

2015. Inspection of the clerk’s record reveals that the document listed as item number five on

the index of the clerk’s record is identified as “Order on Defendants’ Joint Motion to Sever and

Stay Claims of Plaintiff Jamie Davis and to Sever Claims of Plaintiff Robert Phalen, January 15,

2013.”     Further inspection of the clerk’s record reveals that the “Original Petition in

Intervention” dated September 20, 2012 and Plaintiffs’ Sixth Amended Original Petition are
included in the clerk’s record between items number five and item six, the trial court’s June 7,

2013 “Order to Vacate & Reinstate,” but that neither pleading is bookmarked or included in the

index of the clerk’s record. So that the clerk’s record is useable by the Court and the parties, the

Court ORDERS Felicia Pitre, District Clerk of Dallas County, Texas to file within FIVE (5)

days of the date of this order a corrected clerk’s record that includes both documents in the

index and the bookmarks of the clerk’s record.


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE